In the United States Court of Appeals

         For the Fifth Circuit
                _______________

                  m 02-50144
                _______________




         UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

                     VERSUS

             DEL JUAN ALEXANDER
                       AND
               WINSTON WHITE,

                                     Defendants-Appellants.




          _________________________

    Appeal from the United States District Court
         for the Western District of Texas
              m EP-01-CR-418-2-DB
          _________________________

                December 10, 2002
Before SMITH, BARKSDALE, and
  EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

   In their appeal of their convictions of con-
spiracy to possess and distribute more than
1000 kilograms of marihuana, defendants raise
various issues. Del Juan Alexander challenges
the sufficiency of the evidence, and Winston
White attacks the use of a deliberate ignorance
instruction, the prosecutor’s comments, and
denial of the use of advisory counsel, and he
raises a claim of ineffective assistance of
counsel.

   We have read the briefs and the applicable
law, have heard the arguments of counsel, and
have consulted pertinent portions of the rec-
ord. We have determined that the record is
not ripe for decision on the claim of ineffective
assistance of counsel, so we decline to decide
that issue and make no comment on it. We
find no reversible error on the other issues. If
there was error, it was harmless.

  The judgments              of    conviction       are
AFFIRMED.




   *
      Pursuant to 5TH CIR. R. 47.5, the court has deter-
mined that this opinion should not be published and is
not precedent except under the limited circumstances
set forth in 5TH CIR. R. 47.5.4.

                                                           2